Opinion:
PER CURIAM.
The decision of this court, rendered on February 10, 1923 (66 Mont. 100, 213 Pac. 218), was reviewed on certiorari by the supreme court of the United States and the judgment of this court reversed, 264 U. S. 560, 44 Sup. Ct. Rep. 410, 68 L. Ed. 848, The supreme court of the United States holds that a contract by which a common carrier agrees to furnish to a shipper a given number of cars on a designated date for the interstate transportation of livestock is void, as in conflict with the provisions of the Interstate Commerce Act as amended (U. S. Comp. Stats., sec. 8563 et seq.); hence a breach of the contract by the carrier does not give rise to an action for damages in favor of the shipper. The decision is binding upon us, whatever may, be our own views as to the proper construction of the Interstate Commerce Act.
Conforming to the mandate of the supreme court of the United States, it is ordered that the decision of this court, *609rendered February 10, 1923, be and the same is set aside and held for naught, and the judgment of the district court of Valley county is reversed, and the cause is remanded, with directions to enter judgment dismissing the complaint and for defendant’s costs.

Reversed and remanded.